Citation Nr: 1519650	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-16 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial rating for gastroesophageal reflux disease (GERD) with esophagitis, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2011; a statement of the case was issued in June 2012; and a substantive appeal was received in June 2012.   

The Board notes that the Veteran also appealed the issue of entitlement to service connection for esophagitis/hiatal hernia.  The RO granted service connection for esophagitis by way of a February 2014 rating decision.  The granting of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  

The Board also notes that the Veteran's service connected disabilities have yielded a 100 percent rating effective January 10, 2010. 

Finally, the Board notes that in his substantive appeal, the Veteran argued that the RO committed clear and unmistakable error (CUE) in not fully considering separate gastrointestinal disorders but considering multiple conditions as duplicative.  The Board notes that CUE can only apply to final decisions and thus such claim is not ripe at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in August 2011.  He has disputed the findings and the reported symptoms enumerated in the examination report.  Specifically, he stated (in his notice of disagreement and substantive appeal) that he never denied having melena or hematochezia.  He pointed out, to the contrary, that the record reflects symptoms of "black, tarry stools," "stool problems" and more.  In his notice of disagreement, he pointed out that the examiner stated that he denied dysphagia, yet the record reflects a consistent history of complaints for swallowing difficulties, pain, and requests for medications to help.

In his notice of disagreement, he pointed out several examples in the medical records of symptoms that were either not noted in the August 2011 VA examination report or were specifically denied.  The Veteran noted dysphasia; black, tarry stools; and hematochezia on an October 29, 1996 private treatment report.  He noted chest pain while swallowing in an April 26, 2001 treatment report.  He noted dysphagia in August 24, 2007 and August 18, 2009 treatment reports.  He noted "severe" acid reflux and melena in an October 6, 2010 treatment report.  He reported food getting stuck in his esophagus in a May 5, 2011 motility study report.  He noted a cough, inhaling stomach acid, and "severe GI distress" in a May 3, 2011 treatment report.  The Veteran also pointed out several medical records reflecting pain and discomfort.  Finally, he pointed out a twelve pound weight loss occurring between September 2009 and May 2011.  

Given the Veteran's contention that the examination findings are inadequate, and the fact that the examination took place almost four years ago, the Board finds that another VA examination is warranted for determining the severity of the Veteran's symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his GERD/esophagitis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner should address the symptoms enumerated by the Veteran in his November 2011 notice of disagreement and June 2012 substantive appeal.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

 2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

